BeowN, J.
I concur fully in tbe opinion of tbe Court written by Mr. Justice Allen.
As be has clearly demonstrated, I think tbe question as to whether tbe defendant company bad tbe right to employ a boy of eleven and a half years of age as a messenger in its telegraph dispatcher’s office at South Eocky Mount is not presented in this case. I do not think tbe Court should pass on matters not necessary to a decision of a case. When courts go further than this, their expression of views are regarded as not authoritative, and mere obiter dicta.
Tbe matter of tbe employment of child labor in certain vocations is very largely a matter for tbe wisdom of tbe General Assembly and not for tbe courts. I think we should be careful not to enter tbe domain of tbe lawmaking power.
Tbe matter of child labor has been discussed at several sessions of tbe Legislature, and so far it has not interfered, except in tbe case of manufacturing establishments.
There is no legislative restriction upon tbe employment of boys even under twelve years as messengers in telegraph offices, whether such offices are operated by railways or other corporations. Such employment is very general.